 



Exhibit 10.10(a)
     List of Executive Officers who are parties to Amended and Restated
Management Agreements with InfraSource Services, Inc. in the form filed with the
SEC as Exhibit 10.10 to the Annual Report on Form 10-K for the year ended
December 31, 2006
Terence R. Montgomery
Lawrence Coleman (1)
Paul M. Daily
Deborah C. Lofton (1)
Peter Walier (1)
R. Barry Sauder (1)
(1)  The management agreements with these executive officers provide severance
benefits that are reduced from the aggregate severance benefits described in the
form of management agreement filed with the SEC, with such differences based
upon length of service and areas of responsibility with the Company.

